Citation Nr: 1424983	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-40 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an esophageal disorder, to include a hiatal hernia, gastroesophageal reflux disease (GERD) and Barrett's esophagus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran appellant had active service from April 1943 to February 1946.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the appellant's claim of entitlement to service connection for gastroesophageal reflux disease (GERD) was denied.

The United States Court of Appeals for Veterans Claims (hereinafter Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The medical evidence of record includes clinical findings of a hiatal hernia, GERD and Barrett's esophagus.  The Board has therefore recharacterized the issue on appeal as listed on the first page, above.

The Board most recently remanded this case for additional development in October 2013.  The case has now been returned to the Board for appellate review.

There is no paper claims file associated with the claim - only an electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a letter dated in January 2014, the Veteran stated that he want a hearing before the Board.  He was asked to identify the type of hearing he wanted in a letter sent by the Board in April 2014.  Later that same month, the Veteran stated that he wanted to appear before the Board at a hearing held at the RO.  

A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).  In view of the foregoing, this case must be REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing at his local RO before a Veterans Law Judge, as the docket permits.  

Notify the Veteran and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter should be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

